Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 1 of 19 PagelD #: 452

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN RE:
DONALD W. WYATT DETENTION FACILITY 20-mc-00004
STATUS REPORT (July 13, 2020)
Detainees at the Facility TOTAL: 526
(‘4 capacity) 68%
USMS 486
ICE 30
Navy, Tribal, BOP 10
| Cumulative number of detainees tested TOTAL: 1542
Negative tests 1479
Pending tests 6
Positive tests 57
Cleared 52
Discharged 5
Active cases 0
(ICE) 0
(non-ICE) 0
| Cumulative number of staff tested (as self-reported by staff) TOTAL: 575
Negative tests 553
Pending tests 4
Positive tests 18
Cleared 15
Active cases 3
| All efforts undertaken to mitigate the spread of COVID-19 | See Attachment A
All efforts undertaken to mitigate the spread of COVID-19 in | See Attachments A&C
light of a positive test
Protocols for screening and testing of detainees, staff, and| See Attachments A&B
others entering or leaving the Facility
| Changes from Attachment A on prior Status Report, ifany | See Attachment c

 

 

 
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 2 of 19 PagelD #: 453

Respectfully Submitted,

Ls/ Daniel W. Martin
Daniel W. Martin, Warden, Donald W. Wyatt
Detention Facility
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 3 of 19 PagelD #: 454

ATTACHMENT A
(Facility’s Mitigation Efforts and Plan)
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 4 of 19 PagelD #: 455

EFFORTS BY THE DONALD W. WYATT DETENTION FACILITY TO
MITIGATE AND ADDRESS THE EFFECTS OF THE
CORONAVIRUS PANDEMIC

Introduction

1. With the onset of the current pandemic, the Facility and its staff have been working
around-the-clock to ensure that any threats posed by the coronavirus/COVID-19 pandemic are
mitigated to the maximum extent possible.

2. The Facility relies on and routinely refers to the guidelines issued by the Centers
for Disease Control and Prevention (CDC) for correctional and detention facilities.

3. The Facility communicates daily with representatives from the Rhode Island
Department of Health (RIDOH) regarding testing and mitigation strategies.

4. Beginning on May 13, 2020, the Facility began coordinating and consulting with
Rhode Island’s Congregate Settings Support Team (CSST), which is a National Guard based team
of professionals with medical and infectious disease experience. Specifically, the Facility is
working with the CSST on issues such as swabbing/testing, infectious disease mitigation and
control best practices, and staffing needs.

The Facility’s Medical Staff

5. The Facility’s Medical Director is Edward Blanchette, M.D. Dr. Blanchette is
Board Certified in Infectious Diseases and has over 40 years of medical experience, especially in
the correctional setting. He has been Medical Director at the Facility since 2010. Prior to this,

he was the Director of Health Services for the Connecticut Department of Corrections for over

20 years. That system had approximately 18,000 inmates throughout Dr. Blanchette’s tenure

there.
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 5 of 19 PagelD #: 456

6. The Facility’s Health Services Administrator and Certified Correctional Health
Professional (CCHP) is Ronald LaBonte. He has over 25 years of service experience in health
care within the correctional environment.

7. The Facility’s Advanced Practice Registered Nurse is Holly Fernandes. Ms.
Fernandes has been at the Facility for approximately 15 years.

8. Finally, the Facility has at least two registered nurses on site during first and second
shifts, and at least one registered nurse on site during third shift.

Specific Steps

9. The Facility has implemented strict protocols and undertaken extensive steps to
minimize the threat of the coronavirus within the Facility, including, but not limited to:

a. Directing detainees to socially distance themselves by, among other things, sitting
one to two detainees at a four-person table during any non-lockdown mealtimes,
providing guidance to avoid congregating in groups, permitting detainees to access
the recreation yard attached to their unit on non-lockdown times, and reassigning
detainees to available cells so as to further increase social distancing within the cells;

b. Communicating with the United States Marshals Service, ICE, and Bureau of
Prisons to minimize sending potential detainees who exhibit COVID-19
symptoms;

c. Increasing mental health rounds throughout the Facility;

d. Ensuring 24/7 on-site presence of nursing staff;

e. Ensuring that transportation staff communicates in real time with the Facility
regarding the detainees’ conditions who are arriving at the Facility and to isolate

any incoming symptomatic detainees as much as possible;
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 6 of 19 PagelD #: 457

f. Testing and medically screening new detainees for COVID-19 symptoms;

g. Establishing a quarantine plan (described below) under the supervision and
guidance of the Facility’s medical director and in consultation with RIDOH and
the Congregate Settings Support Team (CSST);

h. Prohibiting staff from working who are experiencing any COVID-19 related
symptoms, and to report any such symptoms immediately before self-isolating
themselves and seeking medical attention;

i. Requiring staff who have COVID-19 related symptoms to self-quarantine for 14
days and obtain clearance from their medical provider before returning to the
Facility;

j. Encouraging staff to follow the Governor’s executive orders by minimizing their
time outside of their homes so as to reduce their tisks of exposure to the
coronavirus;

k. Encouraging staff to cease unnecessary physical contact such as handshakes, hugs,
etc.;

l. Implementing an enhanced cleaning protocol throughout the Facility;

m. Providing additional soap, cleaning materials, and sanitizers throughout the Facility
for use by detainees and staff;

n. Cleaning frequently throughout the day and disinfecting tables, chairs, handrails,
phone handsets, and other high-touch areas;

o. Creating an additional night-time cleaning detail to clean and disinfect showers and

other common areas with a bleach and water solution;
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 7 of 19 PagelD #: 458

p. Initially and temporarily suspending physical visitation to the Facility by family
members, attorneys, and other visitors to protect the detainees and their family
members during this phase of the pandemic. In mid-June, the Facility reinstated
limited non-contact (Le., through glass) visitation between detainees and their
visitors. This process has been formulated in consultation with RIDOH and
includes, among other things, verbally screening and temperature testing visitors,
obtaining contact information for any contact tracing purposes (if necessary),
avoiding any commingling of units, requiring social distancing in any waiting areas,
requiring masks to be worn, and sanitizing contact areas in between visits;

q. Screening and limiting vendors and contractors to only those personnel and visits
necessary to ensure continuity of operations, such as HVAC vendors and essential
deliveries (i.e., medical, food, cleaning supplies, commissary, etc.);

t. Screening vendors and contractors who must enter the Facility for COVID-19
related symptoms and denying entry to any individuals who exhibit such
symptoms. This screening consists of a temperature check and answering screening
questions regarding potential exposure and risks to the Facility;

s. Increasing the use of audio and video conferencing services for court appearances
and other visits traditionally held in-person, such as between detainees and their
attorneys;

t. Increasing the number of free phone calls that detainees may make each week as
well as reducing the rate that detainees pay for calls;

u. Restricting and minimizing staff members’ physical contact with each other and

interactions to the maximum extent possible;
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 8 of 19 PagelD #: 459

v. Providing bilingual instruction and guidance to detainees and staff regarding the

y.

Z.

critical needs to observe strict personal hygiene such as frequent hand-washing,
avoiding touching facial areas, maintaining social distancing as much as possible,
and promptly reporting any symptoms consistent with COVID-19;

Suspending Facility programs until further notice and working to replace those
programs with alternative activities;

Holding town hall-style meetings led by the Warden and the Facility’s medical
director with the detainees to explain the Facility’s efforts, plans, and to assure
them that the Facility is working diligently to reduce COVID-19 related risks. At
these meetings, detainees requested more soap and personal hygiene products
(which were provided), a reduced tate for paid phone calls (which was provided
for domestic calls), and more access to Personal Protection Equipment (PPE) such
as gloves and procedural masks (which the Facility has provided);

Suspending the Facility’s dental program and barber shop until further notice;

Creating negative-pressure isolation and quarantine units;

aa. Obtaining COVID-19 testing kits from RIDOH on an as-needed basis;

and

bb. Replacing the currently-suspended in-person religious services with weekly rounds

by the Facility’s religious coordinator.

Quarantine and Testing Procedures

10.

With the input of RIDOH and the CSST, the Facility’s current intake and

quarantine procedures are as follows:
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 9 of 19 PagelD #: 460

a. The Facility uses J-1 Pod (“J-1”) and F-Pod as the primary intake pods for all new
detainees from the United States Marshals Service, ICE, the Federal Bureau of
Prisons, and the United States Navy;

b. J-1 is the Facility’s primary quarantine pod and can house up to 48 detainees. The
Facility uses F-Pod (16 beds) as a supplemental location for new detainees if J-1 is
full or the Facility needs to use F-Pod to maintain its cohorting arrangements
within J-1;

c. J-1 and F-Pods are separate and smaller units within the Facility;

d. The Facility selected J-1 and F-Pod as the most appropriate primary spaces for
quarantine given their size, layout, and location within the Facility;

e. The Facility uses J-1 and F-Pod as initial intake holding pods to assess and clear
detainees before releasing them into the general population;

f. The Facility may also temporarily use one of its multipurpose spaces (before
COVID-19, used as a chapel and meeting space) to house new detainees, when
necessaty, due to the need to maintain existing cohorts in J-1 and F-Pod, for
example (Le., to avoid introducing new detainees into areas where the Facility
previously identified positive detainees). This multipurpose area is equipped with
portable cots/linens, detainee showers, restrooms, activity space, televisions, and
telephones;

g. Although the Facility currently has two medical isolation units which are negatively
pressured, the Facility’s HVAC contractor has successfully completed work to turn
the entire J-1 pod (48 beds) into a negative pressure isolation unit and as of May 8,

2020, the entire I-Pod (female detainees, 40 beds), and the entire K-Pod (special
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 10 of 19 PagelD #: 461

purpose/protective custody, 70 beds) are negatively-pressured. As of May 22, 2020,
the entire J-2 pod (96 beds) is negatively pressured. As of June 23, 2020, the entire
H-Pod (96 beds) is negatively pressured. Accordingly, as of that date, the Facility
has 353 total beds which are negatively pressured;

h. The Facility screens new detainees by asking them questions regarding their travel
history, contact with potential COVID-19 positive individuals, and other risk and
exposure factors;

i. All detainees arriving to the Facility are to be held in isolation, medically screened,
and tested for COVID-19 within a business day upon their arrival;

j. New detainees are monitored and mental health unit staff check in with detainees
in the Facility’s intake and quarantine units at least twice per week;

k. During this period, detainees are instructed to self-report any symptoms;

l. Ifthe detainee’s initial test is negative, the detainee remains in quarantine until the
detainee is re-tested toward the end of the initial two-week intake period (.e., 14
days);

m. If, after this two-test process the detainee is negative in both tests, then the detainee
will be cleared for release into the general population;

n. Ifa new detainee receives a positive test during this initial quarantine period, the
detainee will be placed in an appropriate cohort unit or into one of the Facility’s
negative pressure units, closely monitored for symptoms, and re-tested; and

o. Only after two successive negative tests will the detainee’s condition be considered

resolved or cleared. Alternatively, as of July 1, 2020, the Facility may clear a

10
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 11 of 19 PagelD #: 462

previously-positive detainee using the protocol set forth at the end of Paragraph
12;

p. Ifa new detainee refuses COVID-19 testing, the detainee will be quarantined a
minimum of 16 days, screened for symptoms, and cleared for entry into the general
population, if appropriate.

Protocols in the event of a confirmed COVID-19 case

11. Every day, the Facility reports via email to the governmental entities who entrust
their detainees to the Facility’s care the status of COVID-19 within its population.

12. ‘Ifa detainee tests positive for COVID-19, the Facility has a plan in place to address
that situation using all precautions necessary throughout this process. The Facility will:1

a. Isolate the detainee in the medical isolation/negative pressure unit,” ensure that the
detainee has a mask to wear, and further medically evaluate the detainee;

b. Interview the detainee to determine the nature and extent of their symptoms, the
date of their onset, who they recently came into close contact with (i.e., contact
tracing, as defined by the CDC), what areas they may have touched, and other
specific facts to assess the detainee’s condition and their potential impact on staff

and other detainees within the Facility;

 

: It is difficult to lay out every single step the Facility will take if it has a positive case because
of the number of action items that will be required, the exigencies of the situation, and the need to be
flexible and adapt to every situation’s unique needs. But, nonetheless, this document provides the
framework and parameters that will guide the Facility’s action.

2

A negative pressure environment reduces air pressure so that outside air can be brought into
the segregated environment. The goal of this environment is to trap and keep potentially harmful
particles within the negative pressure room by preventing internal air from leaving that space.

11
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 12 of 19 PagelD #: 463

c. Clean and sanitize any areas identified as part of this interview that need to be
addressed;

d. Interview other detainees who were identified during the contact tracing process;

e. Secure and isolate the detainee’s unit and limit access by staff to those staff
necessary and with appropriate protections (masks, gloves, etc.), inform other
detainees in the affected unit of the positive case, instruct them to wear masks
when outside their cells, remind them to report any symptoms immediately, remind
them of the importance of personal hygiene and social distancing, and medically
screen them twice per day;

f. Order a COVID-19 test for any detainee who presents with symptoms
necessitating such a test and any detainee whom RIDOH believes based upon
contact tracing and exposure should be tested; and

g. Notify all necessary parties and agencies, including, but not limited to, RIDOH,
the Facility’s staff, and its user agencies.

The Facility has several contingency plans in place if it experiences multiple COVID-19
cases. For example, the Facility can handle up to two cases within its Health Services Unit. But, if
the number of cases increases, the Facility may use J-1 (48 beds) if appropriate, and, if necessary,
F-pod, which has 16 cells. Alternatively, in consultation with RIDOH, the Facility may create and
maintain appropriate cohorts in particular locations in an effort to limit any spread of the disease.
For example, as of the date of the June 15, 2020 Status Report, and except for any positive
detainees who may be in the Facility’s Health Services Unit, the Facility assigned positive detainees

together as a cohort in B-Pod. The Facility would then assess the situation to determine the most

12
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 13 of 19 PagelD #: 464

apptopriate cohorting and living arrangements depending on the specifics of each detainee’s
situation (i.e., comorbidities, age, risk factors, etc.)

Protocols for clearing positive cases out of quarantine. After consultation with
RIDOH on July 1, 2020, and with RIDOH’s approval, the Facility may clear a previously positive
case out of quarantine if a detainee tests negative once, is experiencing no respiratory symptoms,
ten days have passed without symptoms, and three days have passed without a fever (and no fever-
reducing medications).

General Facility cleaning, sanitizing, and prevention measures

13. The Facility has placed COVID-19 related signage from the CDC regarding
symptoms, hygiene, and best practices throughout the Facility in English and Spanish. When the
Facility holds its town-hall style meetings (including the one it recently held regarding COVID-
19), translators are available to assist with any detainee needing translation to ensure the messages
are received and understood by all detainees.

14. Every cell has its own sink and soap is provided to the detainees.

15. Hand sanitizing is available to the detainees upon request from staff when detainees
are out of their cells.

16. ‘The Facility recently received a full pallet (120 gallons) of hand sanitizer and touch-
free hand sanitizer dispensers for detainees to access as they wish;

17. Cleaning chemicals in spray bottles and paper towels are available on the units
throughout the day and are consistently monitored and refilled by staff when needed. When
detainee workers are out of their cells and working in the pods, they are consistently spraying,

wiping, and cleaning high-touch areas such as handles, railings, chairs, tables, screens, microwaves,

13
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 14 of 19 PagelD #: 465

etc. In addition, the third-shift cleaning crew (while other detainees are in their cells) performs a
thorough bleach-based cleaning of each unit which takes an average of several hours each night.

18. Procedural face masks were initially distributed to staff and detainees. The Facility
obtained 2,000 additional masks and is continually in the process of obtaining more masks to have
on hand. On May 21, 2020, the Facility distributed KN95 masks, gloves, soap, and vitamins to its
detainees.

19. Although the Facility cannot control the ingress and egress of detainees because
such decisions are made by its user agencies, the Facility medically screens every detainee before
release and also communicates regularly with user agencies who are sending new detainees for
intake to ensure as much as possible that no COVID-19 suspected or positive detainees are

introduced into the Facility.

14
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 15 of 19 PagelD #: 466

ATTACHMENT B
(Screening Protocols)

DETAINEES

 

 

Place Label Here

 

 

DONALD W. WYATT DETENTION FACILITY

Detainee COVID-19 SCREEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detainee DOB
Name ID#
(Print)
DETAINEE QUESTIONNAIRE COMMENTS
1. | Fever: Onsetdate( / / _ ) Measured, highest
Yes | No

temp: Current Temp:
2. | Dry cough Onset date( / /  ) Yes | No
3. Shortness of breath/dyspnea Onsetdate( / /  ) Yes | No
4, Productive Cough Onset date ( / / ) Yes | No
5. | Sore throat Onset date( / /  ) Yes | No
6 Headache Onset date( / /  ) Yes | No
7. | Chills Onset date( / /  )

Yes | No
8. Muscle aches Onset date ( / / ) Yes | No
9. Nausea/vomiting Onset date ( / / ) Yes | No
10. | Abdominal pain Onset date ( / /) Yes | No
11. | Diarrhea Onset date ( / / ) Yes | No
12. | Runny nose/rhinorrhea Onset date( / / ) Yes | No
TRAVEL HISTORY

13 * | Have you been out of the continental United States (CONUS) | Yes | No

(Lower 48) in the past 14 days?

If yes: Last date outside CONUS:

 

15
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 16 of 19 PagelD #: 467

 

14* | Have you been in close contact with a person with laboratory- | Yes | No
confirmed 2019-novel coronavirus in the past 14 days?
Last date you had contact with that person:( / /_ )

 

 

15 | YES To #1-4, # 13 or 14: Call HSA/Designee Yes |No
Immediately
Clinical impression patient has ILI: Call HSA/Designee
Immediately

 

 

 

 

 

DRAFT VERSION 20 April 2020
Staff Name (Print) Signature

Date: ‘Time:

16
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 17 of 19 PagelD #: 468

STAFF AND VISITORS

CENTRAL FALLS

DETENTION FACILITY CORPORATION

 

STAFF AND VISITOR

COVID-19 SCREENING TOOL

 

Name

(Print)

 

DOB

 

PART 1

| COMMENTS

 

PERSON REFUSES TEMPERATURE CHECK

Person does not enter and call Shift
Commander Immediately

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Fever: Onset date ( /  /  ) Measured, highest

Yes | No

temp: Current Temp:
2. Do you feel feverish? (Chills, sweats etc.) Yes | No
3. Do you have a dry cough? Yes | No
4, Are you feeling short of breath? Yes | No
5. Do you feel like you are ill? Yes | No
PART 2/COMPLETE IF YES TO ANY 1-5 ABOVE COMMENTS

6 Cough Onset date / /  ) Yes | No
7. Shortness of breath/dyspnea Onset date( / /  ) Yes | No
8. Sore throat Onset date ( / / ) Yes | No
9. | Headache Onset date( / /  ) Yes | No
10. | Chills Onset date( / /  )

Yes | No
11. | Muscle aches Onset date( / /  ) Yes | No
12. | Diarrhea/Nausea/vomiting Onset date ( / / ) Yes | No
13. | Runny nose/rhinorrhea Onset date( / / ) Yes | No

TRAVEL HISTORY
14. | Have you been out of the continental United States (CONUS) | Yes | No
* (Lower 48) in the past 14 days?
If yes: Last date outside CONUS:

15. | Have you been in close contact with a person with laboratory- | Yes | No
*

confirmed COVID-19 in the past 14 days?

 

Last date you had contact with that person:(  / /  )

 

 

 

 

17
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20

Page 18 of 19 PagelD #: 469

 

 

Body temperature at or above 99.6 degrees, and/or
YES To # 1-5, 14 or 15, and/or

Clinical impression patient has ILI:

Person does not enter and call Shift Commander

Immediately

 

 

 

 

 

DRAFT VERSION 2 APRIL 2020

 

Staff Name (Print) Signature

Date: ‘Time:

18
Case 1:20-mc-00004-JJM Document 28 Filed 07/13/20 Page 19 of 19 PagelD #: 470

ATTACHMENT C
(Changes from last Status Report)

The following paragraph(s) identify and highlight any key changes made to Attachment A

from the last Status Report and provides additional current information.

19
